Citation Nr: 1316822	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  05-20 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glaucoma, including as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2008, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In May 2008, January 2010, and January 2012 this matter was remanded for further development.  In November 2012 the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  Pursuant to VHA medical advisory opinion, this matter was remanded in January 2013 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012 the Board sought a VHA medical expert advisory opinion in this matter.  In a December 6, 2012 opinion in response the consulting ophthalmologist indicated that the opinion sought (whether the Veteran's glaucoma is related to his service-connected diabetes) could not be offered as the current state of the record left unresolved whether or not the Veteran actually has glaucoma.  The VHA expert suggested further development consisting of a glaucoma specialist examination to definitively determine whether the Veteran has glaucoma, and indicated that only after such evaluation would it be appropriate to "ask the question of was [the] glaucoma secondary to diabetes".

The record shows (see March 2013 supplemental statement of the case (SSOC)) that a compensation Disability Benefits Questionnaire (DBQ) eye conditions examination was conducted at the North Chicago VA Medical Center (VAMC) on January 17, 2013 (with a February 21, 2013 addendum).  However, full reports of the DBQ eye examination and addendum were not associated with the Veteran's paper claims file or Virtual VA (VA's electronic data storage system).  Upon the Board's attempt to secure them, the provider (an optometrist) responded on March 13, 2013 "unable to complete C&P exam.  Request was for veteran to be evaluated by glaucoma specialist."  

The Veteran has since submitted reports of a private eye examination (which were forwarded to the Board without RO review).  Notably, in an April 2013 letter the Veteran indicated that he was informed by a VA doctor that he should be sent to a glaucoma specialist, but as of the date of the letter, had not yet been scheduled for such appointment.  

As action sought by the Board's previous remand was not completed, the case must again be remanded for the development sought.  The Board observes that the development sought is at the express recommendation of a VHA expert, and must be completed as directed.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran, as a matter of law, the right to strict compliance with the remand orders, and the Board errs if it fails to ensure compliance with its remand orders.).  

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has not already been examined by a glaucoma specialist in the interim (as such apparently was planned), the RO should arrange for the Veteran to be examined by a glaucoma specialist ("if this cannot be done through the VA system, he could be off-sited").  The specialist should have pertinent records from the Veteran's claims file available for review in conjunction with the examination (with particular attention directed to the December 6, 2012 opinion by the VHA expert and the records from Steven VL Brown, M.D. that were recently submitted).  The matter the glaucoma specialist must address is whether or not the Veteran has glaucoma.  The studies completed in conjunction with the examination should include (as recommended by the VHA expert):  Humphrey visual fields 24-2, ocular coherent tomography, and optic nerve photos.  (If appears that some of these studies were completed by the Veteran's private provider (Dr. Brown) in late March 2013.  If such as deemed adequate by the examining glaucoma specialist, they need not be repeated.  If any specific study requested is medically contraindicated, it should be so stated-with explanation of rationale.)  Upon review of the record and examination of the Veteran the examiner should:  (a) Opine whether or not the Veteran has glaucoma.  (b) If the Veteran has glaucoma, opine further whether such disease was at least as likely as not (a 50 % or better probability) either caused or aggravated by his service connected diabetes mellitus (or is otherwise related to his service).  

The examining specialist must explain the rationale for all opinions, with citation to supporting clinical data, including those that establish, or rule out, the diagnosis of glaucoma.  If glaucoma is not diagnosed, the examiner should offer comment on the diagnoses of such in the record.  If glaucoma is diagnosed, the explanation should include some discussion of what is known regarding a nexus between diabetes and glaucoma, to include the statistical suggestion of a nexus that has been cited.

3.  The RO must ensure that the development sought is completed as directed, and then readjudicate the claim of service connection for glaucoma.  If it remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

